Lamar, J.
(After stating the foregoing facts.) The fire occurred on the 13th of March. The trial was had on the 5th of April. The record, when read in connection with the note of the presiding judge, clearly establishes that the defendant’s Motion for a continuance was properly overruled. There was no motion for a change of venue, and no showing as to excitement or prejudice, beyond what was stated in the defendant’s motion, which, in view of his confinement in jail, was but an unsupported conclusion and fully answered by the fact that the State exhausted its strikes, while the jury was secured before the defendant had exhausted his. The admission as to what the absent witness would testify in reference to the bottle of oil made it proper also to overrule this ground of the motion.
*502In a trial for arson the allegation of title or occupancy need not be proved with the same degree of fullness as would be necessary in actions involving title or right of possession. The oral evidence of Stapleton, that he was trustee in bankruptcy and in possession, of the property as such, was itself probably sufficient, nothing to the contrary appearing. The copy of the proceedings in bankruptcy showing his appointment was sufficient, fvhen certified by the referee. McLanahan v. Blackwell, 119 Ga. 64.
Horne, a witness for the State, testified to a confession. It appeared that the prisoner and several other persons were talking together; that Horne came up during the conversation, and after-wards heard the confession. Counsel objected to the admission of this evidence, On the ground that Horne did not know what had taken place before he arrived,— whether the confession was 'voluntary or whether it had been induced by promises or threats. We deem it unnecessary to consider this question, or whether, as contended, the presumption is that a confession thus overheard was voluntary; for in any event it affirmatively appeared in the record from the testimony of a witness, Montgomery, who was present before Horne arrived, and at the beginning of the conversation with Morgan, that there had been no threats or promises; but that the subsequent confession overheard by Horne was freely and voluntarily made.
Nicholson, whose place of business was burned, testified that Morgan said, that “if it was not for me, he would not care if the damned town was in ashes.” This witness further testified, “ The state of feelings between myself and Harrell was not good.” There was an objection that it was not “ competent to show the state of feelings between the witness and Harrell, because there was no conspiracy shown or proven.” But this was not a statement by Morgan or Harrell, inadmissible to bind the other until the fact of a conspiracy had been established. It was one link in ■the chain of circumstances. It was an effort to establish a motive on the part of one who was alleged to be a conspirator, and who recording to the defendant’s confession was such.
The instructions of the court as to principals in the first and second degree and as to motive were correct statements'of abstract principles of law at least. There is no suggestion that any harm resulted, or could have resulted, from giving in charge these principles, nor is any error assigned.
*503Nor was there error in instructing the jury that they must find a verdict according to the truth of the case as they found it from the evidence, and that the consequence of a verdict thus rendered was not a matter with which they should be concerned.
The newly discovered evidence, that one of the jurors had stated that if selected he would hang the defendant, was fully met by the counter-showing that no such statement had been made.
• The charge that a confession corroborated by credible witnesses or by other satisfactory circumstances would justify a conviction was not an expression of an opinion that the witnesses produced on the trial of the case were credible witnesses.
While the court did not charge as to the specific facts set out in the defendant’s statement as to the reason for the fear causing him to make the confession, he did thoroughly cover that branch of the case. He instructed the jury that they must not consider any confession unless they were satisfied that it had been made freely and voluntarily; that they were not concluded by the fact .that evidence of confessions had been admitted, but that if from the evidence they found that the confession had not been freely and voluntarily made, they should disregard it. The court went further and charged that if one confession had been induced by hope or fear, and was therefore not voluntary, no subsequent confession could be • considered if made under the influence of the original improper inducement.
Nor was there error in charging that “if the evidence be clear and decisive, satisfying your minds beyond a reasonable doubt that- the storehouse was willfully and maliciously burned, and if you believe that the defendant freely and voluntarily confessed that he did it, then such a confession thus corroborated may, in your discretion, serve as sufficient corroboration to authorize a conviction.”
We have thus considered briefly all of the grounds of the motion for a new trial, except the one mainly relied on in the argument. It is contended that the verdict is contrary to the evidence ; that it is without evidence to support it; that there was no proof of the corpus delicti; that the conviction depends exclusively ■ and solely upon a confession uncorroborated by anything showing that the crime of arson had been committed, or that the burning was malicious and willful. The testimony which is re*504ferred to in the statement of facts need not be repeated. It shows that the defendant had been driving in a buggy on the night of the fire; that about midnight he borrowed a bottle of oil from a neighbor in the country; that shortly before the fire a buggy was heard to drive into the town; that a person looking out of the guardhouse saw two white men coming from towards the storehouse where the blaze had begun to appear; that one of the men went in the direction where the defendant was soon thereafter seen by those who had been summoned by the alarm. In his statement he claimed to have been at home in the country at the time when the fire must have originated, and to have come to the fire after he saw the conflagration. The testimony of the first comers was-that they saw him in town lying near the fence. He may have been drunk, as he claimed; but his borrowing the oil, his presence at the fire about the time it was discovered, the qualified threat of the day before, the absence of an explanation of his presence at such an unusual hour and place, were circumstances sufficient to corroborate the confession that he set fire to the building described in the indictment and otherwise shown not to have been accidentally burned. Smith v. State, 64 Ga. 605; Allen v. State, 91 Ga. 189; 2 Enc. Pl. & Pr. 938. There was no error in any of the rulings complained of. The charge fully and fairly covered every issue raised by the evidence, including also those raised by the defendant’s statement. The jury under the charge of the court must have found that the confessions were freely and voluntarily made. The evidence was sufficient to warrant the finding of guilty, and the judgment refusing a new trial is

Affirmed.


All the Justices concur.